Order filed April 20, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00153-CV
                                    ____________

                    ANTHONY WHITEHURST, Appellant

                                        V.

          NEW HAMPSHIRE INSURANCE COMPANY, Appellee


                    On Appeal from the 344th District Court
                           Chambers County, Texas
                      Trial Court Cause No. 18DCV0465

                                     ORDER

      Appellant has filed a motion to challenge the trial court’s order to pay costs.
Pursuant to Rule 145(g)(3) of the Texas Rules of Civil Procedure, we order the
Chambers County District Clerk and the court reporter for the 344th District Court
to prepare and file with this court the record of all trial court proceedings on
appellant’s claim of inability to afford payment of court costs. See Tex. R. Civ. P.
145(g)(3). The record must be provided without charge and filed with this court on
or before May 5, 2021.

      Any response to appellants’ motion challenging the ruling by the trial court
is due on or before May 10, 2021.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Hassan.